C. A. 9th Cir. Application for stay of judgment of the *1067United States Court of Appeals for the Ninth Circuit in case No. 97-56162, presented to Justice O’Connor, and by her referred to the Court, granted pending disposition of the petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay shall terminate automatically. In the event the petition for writ of certiorari is granted, the stay shall continue pending the sending down of the judgment of this Court.